Citation Nr: 0429268	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1974.  He had subsequent National Guard service, 
including a period of active duty from January 25, 1991 to 
March 26, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The Board notes that in a March 1991 rating decision, the RO 
granted service connection for postoperative hallux valgus 
deformity of the left great toe.

In an August 1995 rating decision, the RO denied, in 
pertinent part, service connection for a right foot 
disability on the basis that there was no competent evidence 
demonstrating that the veteran's right foot disability was 
incurred in or aggravated by service.  The veteran did not 
perfect an appeal and the decision became final.  The veteran 
subsequently filed an application to reopen his claim of 
entitlement to service connection for a right foot 
disability, and in a September 1998 rating decision, the RO 
denied the veteran's application to reopen.  The veteran 
subsequently appealed that decision.  The Board, in its 
January 1999 decision, determined that the evidence submitted 
since the last final decision was cumulative of evidence 
already of record and therefore concluded that no new and 
material had been submitted.  The veteran did not appeal the 
January 1999 Board decision, and that decision became final.  

In March 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO.  The 
transcript of the hearing is associated with the claims 
folder.  

In May 2004 the veteran submitted additional evidence without 
a waiver of initial RO consideration.  While this evidence 
refers to his right foot disability, on review, it is 
essentially cumulative of the evidence of record reflecting 
similar symptoms.  Moreover, given the favorable nature of 
the veteran's new and material claim, the veteran will not be 
prejudiced by proceeding with adjudication of the appeal.  

The issue of entitlement to service connection for a right 
foot disability will be addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  This issue will 
be adjudicated on a de novo basis.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  An unappealed January 1999 Board decision denied the 
veteran's application to reopen a claim of entitlement to 
service connection for a right foot disability.

3.  The veteran petitioned to reopen his service connection 
claim for a right foot disability in September 2000.

4.  Evidence received since the January 1999 Board decision 
includes competent evidence that is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim. 


CONCLUSIONS OF LAW

1.  The January 1999 Board decision denying the application 
to reopen a claim of service connection for a right foot 
disability is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1999).  

2.  Evidence received since the January 1999 Board decision 
that denied service connection for a right foot disability is 
new and material and the veteran's claim for service 
connection for this benefit is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (in effect prior to August 29, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim of 
service connection and a decision at this point poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).


Application to Reopen Claim of Service Connection for a Right 
Foot Disability

In a January 1999 decision, the Board denied the veteran's 
application to reopen a claim of service connection for a 
right foot disability.  He did not file a timely appeal and 
that decision became final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1999).  

In September 2000, the veteran again filed a claim to reopen 
his previously denied service connection claim for a right 
foot disability.  In a November 2001 rating decision, the RO 
reopened the veteran's claim based on new and material 
evidence but denied the claim on the merits.  Even though the 
RO, in its November 2001 rating decision, found that there 
was new and material evidence sufficient to reopen the claim, 
the Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence sufficient to 
reopen the veteran's service connection claim.

Since the January 1999 Board decision is final, the veteran's 
request to reopen the service connection claim for a right 
foot disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2004); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R.§ 3.156(a) 
(2002).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran filed his claim to reopen his previously denied 
service connection claim for a right foot disability in 
September 2000, therefore, the amended regulation does not 
apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the service connection claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claims as to each essential element that 
was a specified basis for that last final disallowance of 
each claim.  Id.

As the last final disallowance of the veteran's claim of 
entitlement to service connection for a right foot disability 
was a January 1999 Board decision, the Board must now 
determine whether new and material evidence has been received 
subsequent to January 1999 decision sufficient to reopen the 
claim.  

In the present case, the evidence submitted would have to 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the previous denial.  
See Evans, supra.  To be new and material, the evidence would 
need to be probative of the question of whether the veteran's 
current right foot disability had its onset in service or was 
aggravated by service.  

When the veteran's claim of entitlement to service connection 
for a right foot disability was denied in January 1999, the 
evidence of record consisted of service medical records, a 
statement from W.S. Bowen, M.D, and the veteran's own 
statements.  

Evidence received since the January 1999 Board decision 
includes private treatment records, a DD Form 261, a VA 
examination report, VA treatment records, VA hospital 
reports, and National Guard medical records.  Specifically, 
medical evidence from Dr. Simons is of record.  Dr. Simons 
performed a bunionectomy on the veteran's right foot at a VA 
hospital in September 2000.  In his October 2001 statement, 
Dr. Simons stated that during the years that he treated the 
veteran, the veteran's symptoms were consistent with a long-
standing bilateral bunion problem.  He further indicated that 
if the veteran's right foot disability had pre-existed 
service, the duties of service could certainly have 
aggravated the bunions.  This October 2001 medical statement 
suggests aggravation of the veteran's right foot disability 
by service or at least a possible nexus between the veteran's 
current right foot disability and service.  This additional 
medical evidence was not previously of record, and it bears 
directly and substantially upon the specific matter under 
consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2002).  Accordingly, the veteran's claim 
of entitlement to service connection for a right foot 
disability is reopened.



ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a right foot disability is 
reopened.  To this extent only, the appeal is granted.


REMAND

The Board notes that Dr. Simons performed the bunionectomy on 
the veteran's right foot, as well as two prior bunionectomies 
on the veteran's left foot.  Given Dr. Simon's October 2001 
statement suggesting aggravation of the veteran's right foot 
disability in service, the in-service diagnosis of 
bunions/hallux valgus deformity of the right foot, and a 
current right foot disability, the Board finds that a VA 
podiatric examination is necessary in order to clearly 
ascertain the etiology of any right foot disability.  See 38 
C.F.R. § 3.159(c)(4) (2004); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

Accordingly this case is REMANDED to the RO for the following 
development:

1.  The veteran should be afforded a VA 
podiatric examination to ascertain the 
etiology of the veteran's right foot 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should specifically review the service 
medical records dated from February 1991 
to March 1991 pertinent to the feet, an 
April 1991 VA x-ray report, a July 1994 
VA examination report, a September 2000 
VA hospital report, and Dr. Simon's 
October 2001 statement.  The examiner 
should provide an opinion as to whether 
any current right foot disability was 
more likely, less likely or as likely as 
not incurred in or aggravated by service.  
If aggravated by service, the examiner 
should specify what measurable degree of 
a permanent increase in the severity of 
the disability is related to the 
veteran's period of active duty.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim taking into account any 
newly obtained medical opinion and new VA 
consultation report submitted to the 
Board in May 2004.  All applicable laws 
and regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



